Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 4/21/2020. Claims 1 – 20 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 10/8/2020 is acknowledged by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 – 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Jones (4,132,267).
Regarding claim 11, Jones discloses shear ram (24, Fig. 2) for a blowout preventer (BOP), the shear ram comprising a main body, a first blade section extending from the main body – examiner is interpreting one half of the cutting surface 36 to meet this limitation, a second blade section (44, Fig. 2) (examiner is interpreting only section of element 44 beneath the element “first blade section”,  examiner maintains element 44 meets the broad definition of the term “blade”) extending from the main body, wherein the second blade section is offset from the first blade section along a vertical axis to form a space between the first blade section and the second blade section; and Page 20 of 23IS 19.0208-US-NPa third blade section – the second half of element 36 - the positioned between the first blade section and the second blade section along the vertical axis, wherein the third blade section is offset from the space along a lateral axis.  
Regarding claim 12, examiner is interpreting the extension of the cutting surface 36 disclosed by Jones to meet this limitation.
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent to Edwards (8,353,338).
Regarding claim 1, Edwards discloses a blowout preventer (BOP) (Fig. 1) comprising a main body (12, fig. 1) comprising a bore (14, Fig. 1) extending there through and a cavity intersecting the bore, and a pair of opposing shear rams (34, 36, Fig. 40 configured to shear a tubular located in the bore, wherein the pair of opposing shear rams are two duplicate shear rams. 
The rams disclosed by Edwards are identical with regards to figures 2, 3 and 4 (screw holes), in case it is argued that the reference does not disclose an identical pair of rams, a person having ordinary skill in the art would make the rams identical to increase manufacturing efficiency and reduce cost.

Allowable Subject Matter
Claims 17 – 20 are allowed.
Claim 2 – 10, 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 17, prior art does not make obvious the claim limitation “wherein each of the first and second shear rams comprises: a first blade section; a second blade section offset from the first blade section along a vertical axis to form a space between the first blade section and the second blade section; and a third blade section positioned between the first blade section and the second blade section, wherein the third blade section is offset from the space along a lateral axis such that, in an engaged configuration, the third blade section of the first shear ram is configured to insert into the space of the second shear ram, and the third blade section of the second shear ram is configured to insert into the space of the first shear ram.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA/CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753